Case 3:18-cv-06582-WHA Document 154 Filed 04/03/19 Page 1 of 2

DAVID H. SCHWARTZ (SBN 62693)

NANCY CHUNG (SBN 225584)

LAW OFFICES OF DAVID H. SCHWARTZ, INC.
423 Washington Street, Sixth Floor

San Francisco, CA 94111

Tel: (415) 399-9301

Fax: (415) 399-9878

E-mail: dhs@lodhs.com; nchung@lodhs.com

Attomeys for Defendants Xanthe Lam, Allen Lam

UNITED STATES DISTRICT COURT

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

GENENTECH, INC.,
Plaintiff,
v.

JHL BIOTECH, INC., XANTHE LAM, an
individual, ALLEN LAM, an individual,
JAMES QUACH, an individual, RACHO
JORDANOV, an individual, ROSE LIN, an
individual, JOHN CHAN, an individual, and
DOES 1-50,

Defendants

 

 

CASE NO.: 3:18-cv-O6582-WHA

DEFENDANT xANTHE LAM’S
sTATEMENT PURSUANT To THE
COURT’s 0RDER RE REsPoNsES T0
TENTATIVE CASE MANAGEMENT
sCHEDULE AND ADMINISTRATIVE
MOTION TO CLARIFY OMNIBUS
ORDER [DKT. NO. 1401

Courtroom: 12, 19th Floor
Judge: Hon. William H. Alsup

 

 

 

DEFENDANT XANTHE LAM’S STATEMENT PURSUANT TO ORDER |DKT. NO. 140|
CASE NO. 3:18-CV-06582 WHA -- l

 

43

\OOO\]O\L!\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06582-WHA Document 154 Filed 04/03/19 Page 2 of 2

DEFENDANT XANTHE LAM’s sTATEMENT IN CoMPLIANCE WITH COURT
oRDER [DKT. No.140]

I, Xanthe Lam, based upon advice of my counsel, believe that providing initial disclosures
required by Fed. R. Civ. P. rule 26(a)(l)(A)(i) and (ii) might tend to incriminate me with respect to
the charges pending against me in criminal action, Um'ted States v. Lam, no. 3:18-cr-527-WHA,
and have, therefore, instructed my counsel not to provide substantive information for those two

categories at this time.

Dated: March 28, 2019 Mé

)`(XNTHE LAM

 

 

DEFENDANT XANTHE LAM’S STATEMENT PURSUANT TO ORDER |DKT. NO. 140|
CASE NO. 3:18-CV-06582 WHA -- 2

 

